OPINION — AG — ** ARCHITECTURE — DEFINITION ** (1) THAT A LICENSED ARCHITECT OF THIS STATE IS AUTHORIZED UNDER 59 O.S. 45.1 [59-45.1] TO 59 O.S. 45.24 [59-45.24] TO PRACTICE ARCHITECTURE IN OKLAHOMA, AS DEFINED IN 59 O.S. 45.3 [59-45.3], WHICH PRACTICE WILL `NOT' INCLUDE " PROFESSIONAL ENGINEERING SERVICE " SUCH AS IS PERFORMED BY A PROFESSIONAL ENGINEER UNDER AUTHORITY OF 59 O.S. 412 [59-412] (2) THAT A LICENSED " PROFESSIONAL ENGINEER " OF THIS STATE IS AUTHORIZED BY 59 O.S. 411 [59-411] TO 59 O.S. 453 [59-453] TO PERFORM " PROFESSIONAL ENGINEER SERVICE " IN OKLAHOMA, AS DEFINED IN 59 O.S. 413 [59-413] WHICH PRACTICE WILL 'NOT' INCLUDE SERVICES, SUCH AS ARE PERFORMED BY A LICENSED ARCHITECT UNDER THE AUTHORITY OF 59 O.S. 45.3 [59-45.3] (3) THE FACT THAT SAID AUTHORIZED PRACTICE OF A LICENSED ARCHITECT OF THIS STATE MAY INCIDENTALLY INCLUDE CERTAIN ACTIVITIES COMING WITHIN PURVIEW OF THE PRACTICE OF A PROFESSIONAL ENGINEER, OR PROFESSIONAL THAT SAID AUTHORIZED PRACTICE OF A PROFESSIONAL ENGINEER OF THIS STATE MAY INCIDENTALLY INCLUDE ACTIVITIES COMING WITHIN THE PURVIEW OF THE PRACTICE OF A LICENSED ARCHITECT, DOES `NOT' MAKE SAID INCIDENTAL ACTIVITIES UNAUTHORIZED OR UNLAWFUL. (DEFINITION) CITE: 59 O.S. 45.3 [59-45.3], 59 O.S. 412 [59-412] (FRED HANSEN)